Citation Nr: 0504156	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  98-16 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a timely and adequate substantive appeal was 
filed with an August 1998 rating decision denying a rating in 
excess of 30 percent for cluster headaches.

2.  Whether a timely and adequate substantive appeal was 
filed with an August 1998 rating decision denying a rating in 
excess of 30 percent for bilateral hearing loss.

3.  Whether a timely and adequate substantive appeal was 
filed with an August 1998 rating decision denying a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  

4.  Entitlement to an effective date earlier than March 15, 
1993, for a 30 percent rating for cluster headaches.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from August 1997 and August 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In an August 1997 rating decision, the RO assigned a 30 
percent rating for cluster headaches, effective March 13, 
1993.  In an August 1998 rating decision, the RO denied 
ratings in excess of 30 percent for cluster headaches and 
bilateral hearing loss, as well as a total rating based on 
individual unemployability due to service-connected 
disabilities.  

In a December 2001 letter, the RO notified the veteran that 
his compensation benefits had been reduced in light of his 
incarceration for conviction of a felony.  In a January 2002 
letter, the veteran submitted a notice of disagreement with 
this determination.  In an April 2004 letter, however, the 
veteran's representative indicated that the veteran wished to 
withdraw his appeal of this issue.  Accordingly, the Board 
finds that such issue is no longer within its jurisdiction.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board 
is without the authority to proceed on an issue if the 
veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2004).  

In connection with his appeal, the veteran requested personal 
hearings before a Veterans Law Judge at the RO, as well as 
before a local Hearing Officer.  In an April 2004 letter, 
however, the veteran withdrew his hearing requests and asked 
that his appeal be forwarded to the Board for appellate 
review.  

Finally, a review of the record shows that the veteran 
claimed on several occasions that he did not receive and 
endorse a number of his VA compensation checks.  A field 
investigation and forensic laboratory examination were 
thereafter conducted.  In an August 2000 letter, the RO 
advised the veteran that the United States Department of the 
Treasury had denied his request for reissuance of the checks 
on the basis that it appeared that he had actually endorsed 
the checks in question, contrary to his claims.  In a January 
2001 letter to the RO, the veteran indicated that he wished 
to file a notice of disagreement with the decision.  As this 
is a matter within the purview of the Treasury Department, 
however, the Board does not have jurisdiction to address this 
matter.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.101 (2004) (defining Board's jurisdiction).


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied a rating 
in excess of 30 percent for cluster headaches, a rating in 
excess of 30 percent for bilateral hearing loss, and a total 
rating based on individual unemployability due to service-
connected disabilities.  

2.  The veteran was duly notified of the decision and his 
procedural and appellate rights in an August 31, 1998, 
letter.

3.  In June 1999, the RO received the veteran's notice of 
disagreement with the RO's August 1998 rating decision 
denying a rating in excess of 30 percent for cluster 
headaches, a rating in excess of 30 percent for bilateral 
hearing loss, and a total rating based on individual 
unemployability due to service-connected disabilities.  

4.  On February 12, 2003, the RO issued the veteran a 
statement of the case addressing the issues of entitlement to 
a rating in excess of 30 percent for cluster headaches, a 
rating in excess of 30 percent for bilateral hearing loss, 
and a total rating based on individual unemployability due to 
service-connected disabilities.  

5.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the appellate 
period which could be interpreted as a substantive appeal of 
the August 1998 rating decision.

6.  The veteran's claim for an increased rating for his 
cluster headaches disability was received at the RO on March 
15, 1993.

7.  It is not factually ascertainable from the evidence of 
record that in the year prior to that claim an increased 
rating was warranted.  


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely and adequate 
substantive appeal of the August 1998 rating decision denying 
a rating in excess of 30 percent for cluster headaches, a 
rating in excess of 30 percent for bilateral hearing loss, 
and a total rating based on individual unemployability due to 
service-connected disabilities, and the Board therefore has 
no jurisdiction to consider an appeal stemming from that 
decision.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303 (2004).

2.  The criteria for an effective date earlier than March 15, 
1993, for the award of a 30 percent rating for cluster 
headaches have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A review of the record shows 
that the veteran was provided VCAA letters in September 2002, 
July 2003, and February 2004.  These letters notified him of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The letters also generally advised the veteran 
to submit or identify any additional evidence he felt would 
support his claim.  

The veteran was also notified on several occasions of his 
procedural and appellate rights, including in the August 1998 
notification letter, as well as in the February 12, 2003, 
Statement of the Case.  The Board also sent the veteran a 
letter in August 2004 advising him of the evidence of record 
and the steps needed to appeal a decision to the Board.  The 
veteran was also afforded the opportunity to submit evidence 
and argument on the matter of the timeliness of his appeal.  
See Marsh v. West, 11 Vet. App. 468 (1998).  

It is noted that although one of the issues now on appeal 
pertains to an effective date issue, another VCAA letter is 
not required with respect to that matter.  VA O.G.C. Prec. 
Op. No. 8-2003 (December 22, 2003) (holding that issues first 
raised in a notice of disagreement are not claims within the 
meaning of 38 U.S.C.A. § 5103(a) (West 2002)).  

It is also noted that the rating decisions at issue in this 
appeal were dated prior to the enactment of the VCAA.  
Obviously, therefore, the veteran did not receive a VCAA 
notice prior to the initial decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  As set 
forth above, the VCAA notices thereafter provided to the 
veteran fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The veteran is also 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Neither the veteran nor his 
representative has argued that VA's duties to the veteran 
under the VCAA have not been met.  Therefore, to decide the 
appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Given the nature of the issues on appeal, the Board finds no 
indication of any available, pertinent, outstanding evidence 
specifically identified by the veteran, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
issues adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  In 
addition, the Board finds that a medical examination is not 
necessary, given the nature of the issues on appeal.  See 
38 C.F.R. § 3.159(c)(4) (2004).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  

I.  Factual Background

The veteran's service medical records show that in June 1974, 
he sought treatment for headaches.  He claimed that he had 
been involved in an automobile accident approximately two 
weeks prior in which he had hit his head on the front seat 
and doors of the automobile.  He complained of various 
symptoms, including headaches.  A neurological consultation 
was negative, as was a brain scan.  The impression was post 
concussion syndrome.  

At his August 1974 military discharge medical examination, 
the veteran reported a history of a head injury in June 1974, 
but denied frequent or severe headaches.  No pertinent 
abnormalities were recorded.  

In November 1974, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a head 
injury and hearing loss.  He was afforded a VA neurological 
examination in March 1975, at which he complained of a 
monthly headache relieved by Aspirin.  Neurological 
examination was completely normal.  The diagnosis was cluster 
headaches.

In a June 1975 rating decision, the RO granted service 
connection for cluster headaches, as a residual of a head 
injury, as well as left ear hearing loss.  The RO assigned 
initial zero percent ratings, effective September 1, 1974, 
the day following the date of the veteran's separation from 
active service.  The veteran was duly notified of this 
decision and of his appellate rights in a June 1975 letter, 
but he did not appeal.  

The veteran thereafter filed several claims for an increased 
rating for his service-connected disabilities, including 
headaches.  

In April 1976, he requested an increased rating for his 
headache and hearing loss disabilities.  In a June 1976 
rating decision, the RO denied his claims.  The veteran was 
notified of this decision in a July 1976 letter, but he did 
not appeal.  

In May 1977, the veteran submitted a claim for an increased 
rating for his hearing loss disability.  His claim is silent 
for any mention of his headache disability.  In a July 1977 
letter, the RO requested additional evidence from the 
veteran.  In August and September 1977 letters, the RO 
notified the veteran that his claim could not be considered 
as he had failed to submit the requested evidence.  

In April 1978, the veteran again requested an increased 
rating for his hearing loss disability.  His claim is silent 
for any mention of his headache disability.  In a September 
1978 letter, the RO notified the veteran that his claim had 
been denied due to his failure to report for a VA medical 
examination.  The RO was thereafter advised that the veteran 
had been unable to attend the scheduled examination as he had 
been incarcerated.  It appears that the RO attempted to 
reschedule the examination, but the veteran again failed to 
report and his claim was denied.

In April 1981, the veteran again requested an increased 
rating for his hearing loss disability.  Again, his claim is 
silent for any mention of his headache disability.  In an 
April 1981 letter, the RO requested additional evidence from 
the veteran, but he abandoned his claim by failing to 
respond.  

In April 1985, the veteran again requested an increased 
rating for his hearing loss disability.  His claim is silent 
for any mention of his headache disability.  He indicated 
that he had been incarcerated from November 1979 to February 
1985 and had had some treatment during his period of 
incarceration.  The RO unsuccessfully attempted to obtain 
these treatment records.  Thereafter, the RO requested 
additional information from the veteran, but he again 
abandoned his claim by failing to respond.  

In October 1989, the veteran again requested an increased 
rating for his hearing loss disability.  His claim is silent 
for any mention of his headache disability.  He indicated 
that he had again been incarcerated for the last five years 
and had received hearing loss treatment during incarceration.  
The RO thereafter scheduled the veteran for a VA medical 
examination, but he failed to appear.  In a February 1990 
letter, the RO notified the veteran that his claim had been 
denied.  

In a February 1990 letter, the veteran responded that due to 
circumstances beyond his control, he had been unable to 
attend the VA medical examination.  The RO thereafter 
rescheduled the examination on three different occasions and 
each time the veteran failed to report without explanation.  
In a January 1991 letter, the RO notified the veteran that 
his claim had been denied.  

In March 1991, the veteran responded that he had been unable 
to attend his prior VA medical examination appointments 
"[d]ue to commitments through the Federal Prison System."  
He indicated that he was now in a position to attend an 
examination and again requested an increased rating for his 
hearing loss disability.  Again, he made no mention of any 
headache disability.  

The RO thereafter scheduled the veteran for a VA medical 
examination, but he failed to report.  The RO again denied 
his claim and notified the veteran of its decision in a May 
1991 letter.  

Later that month, the veteran called the RO and reported that 
he was now available to attend a VA medical examination.  
After reviewing the results of a September 1991 VA medical 
examination, in a September 1991 rating decision, the RO 
denied a compensable rating for left ear hearing loss.  He 
appealed the RO's decision.  

Before the matter was certified to the Board, the veteran 
submitted claims of service connection for right ear hearing 
loss and residuals of otitis media.  In a February 1993 
rating decision, the RO granted service connection for right 
ear hearing loss and residuals of otitis media.  Initial zero 
percent ratings were assigned.  The RO notified the veteran 
of its decision in a February 1993 letter, explaining 
although service connection had been granted, his service-
connected disabilities were not compensably rated.

On March 15, 1993, the RO received a letter from the veteran 
disagreeing with the February 1993 rating decision.  In 
addition, the veteran also indicated that his cluster 
headache disability warranted a compensable rating.  

In connection with his claim, the RO requested VA clinical 
records pertaining to the veteran since January 1989.  In 
response, the VA Medical Center (VAMC) forwarded VA clinical 
records, dated in April 1991 showing that the veteran sought 
treatment for drug abuse.  It was noted that the veteran had 
been released from a five year prison sentence in September 
1989, but violated his parole shortly thereafter and was 
reincarcerated until April 1991; in addition, he had a court 
date later that month for another parole violation hearing.  
Records in the claims folder show that the veteran was again 
incarcerated on several occasions between June 1991 and 
September 1993.  

In January 1994, the veteran was afforded a VA medical 
examination in connection with his claims.  He had numerous 
complaints, including headaches.  The diagnosis was multiple 
somatic complaints, etiology undetermined.  

In a February 1994 rating decision, the RO denied an 
increased rating for cluster headaches.  The veteran appealed 
the RO's decision, claiming that a higher rating was 
warranted as he had a constant headache.  

In a July 1997 decision, the Board granted a 30 percent 
rating for cluster headaches.  In addition, the Board denied 
increased ratings for bilateral defective hearing and otitis 
media.  The Board also denied an effective date earlier than 
April 1, 1991, for the payment of compensation benefits for 
otitis media and an effective date earlier than August 25, 
1992, for the payment of compensation benefits for bilateral 
defective hearing.  A review of the record indicates that the 
veteran did not appeal the Board's decision; thus, it is 
final.

In an August 1997 rating decision, the RO effectuated the 
Board's July 1997 decision awarding a 30 percent rating for 
cluster headaches, effective March 13, 1993, the date of 
receipt of veteran's claim for an increased rating for that 
disability.  The veteran appealed the RO's decision, claiming 
that he should have been rated as 30 percent for his headache 
disability from November 12, 1974.  He indicated that "I 
have not had an exam for many years so I do not understand 
why the 30% rating was not granted earlier."  The veteran 
was scheduled for a hearing in connection with his appeal, 
but he thereafter notified the RO that he would be unable to 
attend as he had been incarcerated again.  

Before the matter was certified to the Board, in October 1997 
and February 1998, the veteran filed claims for an increased 
rating for his hearing loss and headache disabilities, 
stating that he had been released from prison earlier that 
month.  In April 1998, the veteran submitted a claim for a 
total rating based on individual unemployability due to 
service-connected disabilities.  

In connection with his claims, the RO requested VA clinical 
records pertaining to the veteran.  In April 1998, the VAMC 
submitted VA clinical records, dated from November 18, 1997, 
to February 25, 1998.  The VAMC indicated that there had been 
a break in treatment between March 1995 and November 1997; no 
additional records were available.  The RO also scheduled the 
veteran for a VA medical examination, but he failed to 
report.  

In an August 1998 rating decision, the RO denied a rating in 
excess of 30 percent for cluster headaches, a rating in 
excess of 30 percent for bilateral hearing loss, and a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The veteran was duly 
notified of the decision and of his appellate rights in a 
letter dated August 31, 1998.

In June 1999, the veteran indicated that he had been released 
from prison in January 1999 and wished to file a notice of 
disagreement with the August 1998 rating decision denying 
increased ratings for his service connected headaches and 
hearing loss disabilities, as well as a total rating based on 
individual unemployability due to service-connected 
disabilities.  

On February 12, 2003, the RO issued the veteran a Statement 
of the Case addressing the issues of entitlement to ratings 
in excess of 30 percent for his service connected headaches 
and hearing loss, as well as a total rating based on 
individual unemployability due to service-connected 
disability.  In the Statement of the Case, the RO noted that 
the VA medical examination previously conducted was 
inadequate for rating purposes as the examiners had been 
unable to obtain accurate responses from the veteran 
regarding this hearing loss.  The RO noted that if the 
veteran indicated his willingness to report for another VA 
medical examination, his claim could be reevaluated.  In an 
attached cover letter, the veteran was again reminded that he 
had to file his appeal within 60 days.  

Later that month, the veteran submitted a statement 
indicating that he was willing to undergo a VA hearing loss 
examination.  The examination was conducted on May 2003, and 
the examiner's report was dated on May 28, 2003.  

On May 16, 2003, the veteran submitted a VA Form 9 on which 
he indicated that he wished to appeal all issues listed on 
the February 2003 Statement of the Case, including 
entitlement to ratings in excess of 30 percent for his 
service connected headaches and hearing loss, as well as a 
total rating based on individual unemployability due to 
service-connected disabilities.  

In February 2004, the RO issued a Supplemental Statement of 
the Case addressing the issues of entitlement to ratings in 
excess of 30 percent for cluster headaches and hearing loss, 
noting that although the veteran's substantive appeal was not 
timely submitted, "since we received additional evidence on 
the issues of increased evaluation for headaches and hearing 
loss within the appellate period, we are reconsidering those 
evaluations and including those issues in this Supplemental 
Statement of the Case."  

In an April 2004 Supplemental Statement of the Case, the RO 
indicated that although the veteran's substantive appeal was 
not timely submitted with the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities, because such issue was inextricably 
intertwined with the issues of entitlement to increased 
ratings for hearing loss and headaches, it was also on 
appeal.

Thereafter, the Board advised the veteran by letter that, 
based on a preliminary review of the record, it appeared that 
he did not file a timely appeal of the August 1998 rating 
decision denying ratings in excess of 30 percent for his 
service connected headaches and hearing loss, as well as a 
total rating based on individual unemployability due to 
service-connected disability.  He was provided an opportunity 
to submit evidence and argument on the issue.  

In an August 2004 letter, the veteran responded that he 
firmly believed that he had filed a timely appeal.  He 
submitted a copy of the April 2004 Supplemental Statement of 
the Case in which the RO noted that it had accepted the 
veteran's untimely appeal in light of the receipt of 
additional evidence.  

II.  Whether a timely and adequate substantive appeal was 
filed with an August 1998 rating decision denying a rating in 
excess of 30 percent for cluster headaches, a rating in 
excess of 30 percent for bilateral hearing loss, and a total 
disability rating based on individual unemployability due to 
service-connected disabilities

Law and Regulations:  Under the provisions of 38 U.S.C.A. § 
7105(a), an appeal to the Board must be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the appellant.  In 
essence, the following sequence is required:  there must be a 
decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202, 20.302 (2004).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (2004).  Any appeal which fails to 
allege specific error of fact or law in the determinations 
being appealed may be dismissed.  38 U.S.C.A. § 3.157; 38 
C.F.R. §§ 20.101, 20.202 (2004).  

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2004).  Where a statement of 
the case addresses several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id; see also Roy v. Brown, 5 Vet. App. 554 
(1993).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2004).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

Analysis:  As noted above, in an August 1998 rating decision, 
the RO denied ratings in excess of 30 percent for cluster 
headaches and hearing loss, as well as a total rating based 
on individual unemployability.  The veteran was duly notified 
of the decision, and of his procedural and appellate rights, 
in an August 1998 letter.  

In response to the veteran's June 1999 notice of 
disagreement, on February 12, 2003, the RO duly issued the 
veteran a Statement of the Case addressing the issues of 
entitlement to ratings in excess of 30 percent for cluster 
headaches and bilateral hearing loss, as well as a total 
rating based on individual unemployability.  The veteran was 
also provided with a blank VA Form 9 on which to perfect his 
appeal.  In addition, the Board notes that he was again 
notified of his procedural and appellate rights, and was 
clearly advised that in order to complete his appeal, he had 
to file a substantive appeal within 60 days of the Statement 
of the Case.  

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or his representative submitted any written 
statement within the remainder of the appellate period which 
could be interpreted as a substantive appeal of the August 
1998 rating decision.

In that regard, the Board finds that the veteran's February 
2003 letter indicating his willingness to report for a VA 
hearing loss examination is not a substantive appeal, as it 
does not identify the issues appealed or set forth arguments 
relating to the errors of fact or law claimed to have been 
made.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.202 
(2004).  Moreover, the letter contains no indication that it 
was intended as a request for an extension for filing a 
substantive appeal.  38 C.F.R. § 20.303 (2004).  

On May 16, 2003, the veteran's VA Form 9 was received at the 
RO.  

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely or adequate substantive 
appeal with the August 1998 rating decision; thus, the Board 
has no jurisdiction over any matter stemming from that 
decision.  See 38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 
4 Vet. App. 9 (1993) (if there is a failure to comply with 
the law or regulations, it is incumbent on the Board to 
reject the application for review on appeal).

The Board has considered the arguments of the veteran to the 
effect that the time limit for filing his appeal had been 
extended by the RO (after the fact) based on the submission 
of additional evidence.  The provisions 38 C.F.R. § 20.304 
(2004), however, explicitly provide that the filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  The Board 
has considered the provisions of 38 C.F.R. § 20.304(b)(2), 
but finds no indication that additional evidence was received 
with respect to the issues on appeal within one year of the 
date of the mailing of the notification of the August 1998 
rating decision.  Indeed, the VA medical examination was not 
conducted, nor was the report received, until after the 
expiration of the appeal period.  

The Board has also considered that the RO, after the 
expiration of the appeal period, issued Supplemental 
Statements of the Case in which it accepted the veteran's 
untimely VA Form 9.  Despite the actions of the RO, however, 
the Court has held that the Board is required to assess its 
jurisdiction prior to addressing the merits of the claim.  
See Marsh v. West, 11 Vet. App. 468 (1998); see also VA 
O.G.C. Prec. Op. No. 9-99.  Moreover, the provisions of 
section 7105(d)(3) provide that although the RO may close the 
case for failure to respond after receipt of a statement of 
the case, questions as to timeliness or adequacy of response 
"shall be" determined by the Board.  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993); Gonzalez-Moralez v. Principi, 
16 Vet. App. 556 (2003).  

In this case, the Board finds that the veteran failed to file 
a timely appeal with the August 1998 rating decision.  Again, 
there is no indication of record, nor has the veteran 
contended, that he had good cause for failing to request an 
extension or perfect his appeal in a timely manner.  See 38 
C.F.R. §§ 3.109(b), 20.303; Roy v. Brown, 5 Vet. App. 554, 
556 (1993) (holding that an extension of time in which to 
file a substantive appeal could not be granted unless a 
request for extension was made in accordance with section 
20.303).  Moreover, the Board has taken no action which would 
constitute a waiver of the substantive appeal.  See Beyrle v. 
Brown, 9 Vet. App. 24 (1996); Roy v. Brown, 5 Vet. App. 554 
(1993).  

In summary, the Board finds that after receiving appropriate 
notification of his appellate rights, the veteran submitted a 
timely notice of disagreement with the August 1998 rating 
decision and the RO duly issued a him a statement of the case 
on February 12, 2003.  Nonetheless, neither the veteran nor 
his representative submitted any written statement during the 
remainder of the appellate period which could be interpreted 
as a substantive appeal of the August 1998 rating decision.  
Thus, the Board has no jurisdiction to consider an appeal 
stemming from the August 1998 rating decision.  38 U.S.C.A. 
§§ 5107, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2004).

III.  Entitlement to an effective date earlier than March 15, 
1993, for a 30 percent rating for cluster headaches

Law and Regulations:  In general, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2) (2004).  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an increase in disability compensation 
will be the earliest date as of which if is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date, 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2004).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

Analysis:  As set forth above, the effective date of an award 
of compensation based on a claim for increase is generally 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).

An exception to this rule provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2).

In this case, the evidence shows, and the veteran does not 
dispute, that his claim for an increased rating for his 
cluster headache disability was received by VA on March 15, 
1993.  Again, there is no indication of record, nor does the 
veteran contend, that he had an unadjudicated formal or 
informal pending claim for an increased rating prior to that 
time.  See also 38 C.F.R. § 3.157(b).  

Having determined that the date of receipt of the veteran's 
claim for an increased rating for his headache disability was 
March 15, 1993, the Board notes that the Court has held that 
38 C.F.R. § 3.400(o)(2) is applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise, 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

Thus, three possible effective dates may be assigned 
depending on the facts of the case:  (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received (38 C.F.R. § 3.400(o)(2)).  To make its 
determination, the Board must review all the evidence of 
record.  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. 
Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

The RO has rated the veteran's headache disability under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, pertaining to migraine 
headaches.  Under that provision, a 30 percent rating is 
assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A maximum 50 percent disability rating is 
assigned for headaches with very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for an effective date 
earlier than March 15, 1993, for a 30 percent rating for 
headaches have not been met.  The Board acknowledges that the 
veteran has claimed that he has had constant and severe 
headaches for many years.  The objective medical evidence of 
record, however, is entirely silent for any indication of 
treatment for headaches in the year prior to the date of 
receipt of the veteran's claim.  

The Board has considered the veteran's contentions regarding 
his headaches and his claims that they occur on a daily 
basis.  Questions of his credibility notwithstanding, the 
applicable rating criteria link the disability rating for 
headaches to two elements:  severity and frequency.  It is 
not sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.  In this case, the record contains no 
objective evidence, nor has the veteran specifically 
contended, that he experienced very frequent, completely 
prostrating and prolonged attacks in the year prior to the 
date of receipt of his claim.  

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the it was not 
factually ascertainable that an increase in the severity of 
the veteran's headache disability occurred in the year prior 
to the date of receipt of his claim for an increased rating 
for that disability.  Thus, an effective date earlier than 
March 15, 1993, for the assignment of a 30 percent evaluation 
for service-connected cluster headaches is not warranted.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  


ORDER

The veteran did not submit a timely and adequate substantive 
appeal with the August 1998 rating decision denying ratings 
in excess of 30 percent for cluster headaches and bilateral 
hearing loss, and a total rating based on individual 
unemployability due to service-connected disabilities; thus, 
the appeal is dismissed.

Entitlement to an effective date earlier than March 15, 1993, 
for the assignment of a 30 percent rating for service-
connected cluster headaches is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


